DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 25-29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Heider (US 5,664,918).
Referring to claim 25, Heider et al. disclose a vehicle (10, fig 1) for transporting a load comprising: 
a support surface (12, fig 1) for supporting the load when said vehicle is transporting the load; and
 a tie-down system (7-7 in fig 1) comprising a plurality of tie-downs (28, fig 1); 
wherein said plurality of said tie-downs comprises at least one left-hand said tie-down (26, fig 1) and at least one right-hand said tie-down (26, fig 1).

Referring to claim 26, Heider et al. also disclose each respective said left-hand tie-down comprises: a base (34, fig 2) having a first surface and a second surface; and a left-hand winch comprising: a frame (32, fig 2) comprising: a first wall (56, fig 2), and a second wall (52, fig 2); a spindle (68, fig 2) rotatably mounted on said first wall and said second wall and having a first end and a second end; and a crank (80, fig 2) attached to said first end adjacent to said first wall; and wherein, for each said respective left-hand tie-down: said left-hand winch is connected to said base; said first surface is proximal to said left-hand winch; said second surface is distal from said left-hand winch; and said crank is acutely counterclockwise with respect to said first surface from said second wall.

Referring to claim 27, Heider et al. further disclose each respective said right-hand tie-down comprises: a base (34, fig 2) having a first surface and a second surface; and a right-hand winch comprising: a frame (32, fig 2) comprising: a first wall (56, fig 2), and a second wall (52, fig 2); a spindle (68, fig 2) rotatably mounted on said first wall and said second wall and having a first end and a second end; and a crank (80, fig 2)  attached to said first end adjacent to said first wall; and wherein, for each said respective right-hand tie-down: said right-hand winch is connected to said base; said first surface is proximal to said right-hand winch; said second surface is distal from said right-hand winch; and said crank is acutely clockwise with respect to said first surface from said second wall.

Referring to claim 28, Heider et al. disclose a pivot (46, fig 2) comprising:
a pin (44, fig 2) comprising a generally annular tube; 
a rotatable sleeve (56, fig 2) on said pin; 
a first cap (58, fig 3); and 
a second cap (58, fig 3).

Referring to claim 29, Heider et al. disclose a shelf (42, fig 2) for supporting an object comprising: 
a channel (36, fig 2) having a surface (22, fig 2) for supporting the object.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 13 & 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heider (US 5,664,918) in view of Woodruff (US 6,558,092).
Referring to claim 1, Heider et al. disclose a tie-down (shown in fig 1) comprising: 
a pivot (46, fig 2) comprising: 
a pin (44, fig 2), and 
a base (34, fig 2) attached to said pin; 
a winch (26, fig 3); and 
flanges (50, 52, fig 3) each attached to both said winch and said sleeve.

Referring to claim 13, Heider et al. disclose a vehicle for transporting a load comprising:
 	a support surface (14, fig 1) for supporting the load when said vehicle is transporting the load; and 
a plurality of tie-downs (shown in fig 1) for securing the load on said support surface for when said vehicle is transporting the load
a pivot (46, fig 2) comprising: 
a pin (44, fig 2), and 
a base (34, fig 2) attached to said pin; 
a winch (26, fig 3); and 
flanges (50, 52, fig 3) each attached to both said winch and said sleeve.

Heider et al. do not discloses a rotatable sleeve.
However, Woodruff teaches a rotatable sleeve (84, fig 2c) on said pin.
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to modify a tie-down, such as that disclosed by Heider et al. to have a rotatable sleeve on said pin as taught by Woodruff in order to prevent bonding by having rotation resistance with the winch operation.

	

Referring to claim 7, Heider et al. also disclose said base has a first surface (show in fig 3) and a second surface (show in fig 3); and wherein said pin is attached off-centered to said first surface.

Referring to claim 8, Heider et al. further disclose a first set of sides each having one same length, and a second set of sides (show in fig 2) each having one same length; and wherein said lengths of said first set are equal to said lengths of said second set.

Referring to claim 9, Heider et al. furthermore disclose a first set of sides each having one same length, and a second set of sides (show in fig 3) each having one same length; and wherein said lengths of said first set are unequal to said lengths of said second set.

Referring to claim 15, Heider et al. further disclose said plurality of said tie-downs comprises at least one left-hand said tie-down and at least one right-hand said tie-down (shown in fig 1).

Referring to claim 16, Heider et al. also disclose a plurality of shelves (42, fig 2) each attached to said vehicle adjacent to said support surface and extending outwardly away from said support surface; wherein each said respective tie-down is attached to one respective said shelf.

Referring to claim 17, Heider et al. additionally disclose at least one left-hand shelf attached to said vehicle adjacent to said support surface and extending outwardly away from said support surface; and at least one right-hand shelf attached to said vehicle adjacent to said support surface and extending outwardly away from said support surface; wherein one of said tie-downs of said plurality thereof is attached to one of said shelves (42, fig 2), respectively.
	
Allowable Subject Matter
Claims 22-24 & 35-40 allowed.
Claims 2-6, 10-12, 14, 18-21 & 30-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yuan discloses a hook for a truck.   Alexander discloses a load binder.  Clark discloses a cable winch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNSURRAYE WESTBROOK whose telephone number is (571)270-7820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 5712726659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612                                                                                                                                                                                                        
/SUNSURRAYE WESTBROOK/
Examiner Art Unit 3612